DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 8, 12, 16, and 19 are objected to because of the following informalities: 
Claim 1, line 1: “a spinal implant” should read --one or more spinal implants--
Claim 1, line 9: “one or more spinal implants” should read --the one or more spinal implants--
Claim 1, line 10: “one or more spinal implants” should read --the one or more spinal implants--
Claim 1, line 12: “the spinal implant” should read --the respective spinal implant--
Claim 5, lines 5-6: “one or more assessed motions” should read --the one or more assessed motions--
Claim 8, line 2: “an associated spinal implant” should read --the respective spinal implant--
Claim 12, line 1: “a spinal implant” should read --one or more spinal implants--
Claim 12, line 8: “one or more spinal implants” should read --the one or more spinal implants--
Claim 12, line 9: “one or more spinal implants” should read --the one or more spinal implants--
Claim 12, line 11: “the spinal implant” should read --the respective spinal implant--
Claim 16, lines 5-6: “one or more assessed motions” should read --the one or more assessed motions--
Claim 19, lines 2-3: “an associated spinal implant” should read --the respective spinal implant--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites particulars of the electronic device.  However, the electronic device has not been recited as being part of the claimed system.  It is not clear what the meaning of claim 6 is supposed to be since it further defines an element that is not part of the claimed invention. Is the electronic device part of the claimed system? If it is, it should be made clear.
Claim 17 recites particulars of the electronic device.  However, the electronic device has not been recited as being part of the claimed system.  It is not clear what the meaning of claim 17 is supposed to be since it further defines an element that is not part of the claimed invention. Is the electronic device part of the claimed system? If it is, it should be made clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shachar (CN 103140168).
Regarding claim 1, Shachar teaches (Figure 1) a spinal fusion sensing system that comprises one implantable electronic assembly (200) coupled to a spinal stabilization hardware assembly (110), cage body (12), and an externally worn system (400) (i.e., a system for assessing a status of a spinal implant comprising a wearable apparatus comprising an electronics system). Figure 12 shows the external wearable system worn on the torso, constraining movement of the waist when worn by the user. (Paragraph [0114]).
As shown in Figure 2b, the fusion sensing system is coupled a plurality of motion sensors (300) (i.e., inertial measurement unit), mounted to the spine through the wearable system (400) worn by patient comprising an external reader (401) (i.e., first short-range receiver). Reader (401) further comprises, induction coil (441) (i.e., first short-range transmitter) (Figures 11 and 12), which is the inductive coupling or inductive link (541) between communication to implantable device electronic assembly (200) (i.e., one or more spinal implants in communication with the wearable apparatus). (Paragraph [0093]).  
Furthermore, the implantable electronic assembly (200) comprises a vertebral motion sensor (VBMS) (205) and two position sensors (300) coupled adjacent to the vertebrae used for detecting the status of the plate of between them (i.e., the spinal implants comprises one or more sensors configured to measure one or more characteristics of a fusion status of the spinal implant). (Figures 6A-6B, Paragraphs [0094]-[0097], [0103]).
The implantable electronic component includes an implantable data circuit (i.e., second short-range receiver) and an implantable induction coil coupled to the implantable data circuit (i.e., second short-range transmitter). The implantable data circuit transmits the data received by the implantable electronic component to the data receiver circuit through electromagnetic coupling of an external induction coil and the implantable induction coil. The data receiver circuit transmits instructions to the implantable data circuit and the implantable electronic component through electromagnetic coupling of the external induction coil and the implantable induction coil (i.e., wherein the one or more spinal implants are configured to communicate one or more of the measured characteristics to the wearable apparatus via the second transmitter). (Paragraph [0025]). 
Regarding claim 12, Shachar teaches (Figure 1) a spinal fusion sensing system that comprises one implantable electronic assembly (200) coupled to a spinal stabilization hardware assembly (110), cage body (12), and an externally worn system (400) (i.e., a system for assessing a status of a spinal implant comprising a wearable apparatus comprising an electronics system). Figure 12 shows the external wearable system worn on the torso, constraining movement of the waist when worn by the user. (Paragraph [0114]).
As shown in Figure 2b, the fusion sensing system is coupled a plurality of motion sensors mounted to the spine through the wearable system worn by patient comprising an external reader (401) (i.e., first short-range receiver). Reader (401) further comprises, induction coil (441) (i.e., first short-range transmitter) (Figures 11 and 12), which is the inductive coupling or inductive link (541) between communication to implantable device electronic assembly (200) (i.e., one or more spinal implants in communication with the wearable apparatus). (Paragraph [0093]).  
Furthermore, the implantable electronic assembly (200) comprises a vertebral motion sensor (VBMS) (205) and two position sensors (300) coupled adjacent to the vertebrae used for detecting the status of the plate of between them (i.e., the spinal implants comprises one or more sensors configured to measure one or more characteristics of a fusion status of the spinal implant). (Figures 6A-6B, Paragraphs [0094]-[0097], [0103]).
The implantable electronic component includes an implantable data circuit (i.e., second short-range receiver) and an implantable induction coil coupled to the implantable data circuit (i.e., second short-range transmitter). The implantable data circuit transmits the data received by the implantable electronic component to the data receiver circuit through electromagnetic coupling of an external induction coil and the implantable induction coil. The data receiver circuit transmits instructions to the implantable data circuit and the implantable electronic component through electromagnetic coupling of the external induction coil and the implantable induction coil (i.e., wherein the one or more spinal implants are configured to communicate one or more of the measured characteristics to the wearable apparatus via the second transmitter). (Paragraph [0025]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shachar in view of Barnes (U.S. Patent No. 20170325740). 
Regarding claims 2-3 and 13-14, Shachar teaches all of the elements of the claimed invention except “wherein the electronics system is embedded into the wearable apparatus” and “wherein the electronics system is configured to be removeably secured to the wearable apparatus.”
	Barnes, in a related field of endeavor, teaches a waistband monitoring coupled to a waistband worn around the waist of a user and is configured to perform waistband monitoring analysis on a user based on data from sensors attached to the waistband monitoring device. Based on the motion and physiological parameters that are being measured, the location of the waistband monitoring device and sensors may be adjustable with regards to the waistband it is attached to (i.e., removably secured) or embedded in. (Paragraphs [0018]). 
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide an “electronics system embedded into the wearable apparatus” and/or “an electronics system configured to be removeably secured to the wearable apparatus” of Barnes. Doing so allows measurement of motion and physiological parameters to be adjusted based on the application and location. (Paragraph [0017]).
Regarding claims 4 and 15, Shachar teaches all of the elements of the claimed invention except “wherein the electronics system comprises a mobile electronic device .” 
	Barnes teaches a waistband monitoring device (101) comprising a mobile phone (196), on which user may select an indication of a particular activity in a graphical user interface (i.e., the electronics system comprises a mobile electronic device). (Paragraph [0016], [0024]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide an “electronics system compris[ing] a mobile electronic device” of Barnes. Doing so provides a user the ability to select an indication of a particular activity to the analysis controller. (Paragraph [0024]).
Regarding claims 5 and 16, as previously discussed, Shachar teaches a fusion sensing system comprising a plurality of motion sensors (300) (i.e., inertial measurement unit), mounted to the spine through the wearable system (400) worn by patient. The motion sensors provide information of relative tilting movement between two vertebrae above and below the fusion joint (i.e., the inertial measurement unit is configured to measure data pertaining to one or more assessed motions of the wearer). (Paragraphs [0019], [0093]). 
However, Shachar does not teach a “wearable apparatus [] configured to transmit at least a portion of the measured characteristics and at least a portion of the data pertaining to one or more assessed motions of the wearer to an electronic device located remotely from the wearable apparatus.”
Barnes teaches an analysis controller (199) configured to generate an analysis of the user's performance of the identified activity based on the motion data and the physiological data. An analysis of the user's performance of the identified activity may be data indicating an evaluation of the motion data and the physiological data. The analysis controller (199) may also be configured to provide the analysis to another device. For example, the analysis controller (199) may provide the analysis to a server (106) via a network (172) (i.e., wearable apparatus [] configured to transmit at least a portion of the measured characteristics and at least a portion of the data pertaining to one or more assessed motions of the wearer to an electronic device located remotely from the wearable apparatus). (Paragraphs [0025], [0029]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide a “wearable apparatus [] configured to transmit at least a portion of the measured characteristics and at least a portion of the data pertaining to one or more assessed motions of the wearer to an electronic device located remotely from the wearable apparatus” of Barnes. Doing so provides a location that acts as a database repository for any motion data, motion patterns, physiological data, environmental condition indications and can be used by multiple users to share performance results, physiological data, sensed data, environmental conditions, and analysis. (Paragraph [0029]).
Regarding claims 6 and 17, as previously discussed, Barnes teaches that analysis controller (199) may also be configured to provide the analysis to another device. In a particular embodiment, the analysis controller (199) is configured to transmit data to the phone (196) for transmission to the network (172). The server (106) may include an analysis monitor that includes automated computing machinery configured to receive the analysis; the sensor data; and the motion patterns. The analysis monitor may also be configured to act as a central repository for multiple users so that users can share performance results, physiological data, sensed data, environmental conditions, and analysis. For example, a user of the waistband monitoring device (101) may forward an analysis to another user or transmit a message encouraging another user along with indications of how the user is performing a particular exercise activity as indicated by the analysis (i.e., wherein the electronic device comprises a client electronic device associated with the wearer; or an electronic device associated with an assessment system). (Paragraph [0029]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide an “electronic device compris[ing] a client electronic device associated with the wearer; or an electronic device associated with an assessment system” of Barnes. Doing so provides a location that acts as a database repository for any motion data, motion patterns, physiological data, environmental condition indications and can be used by multiple users to share performance results, physiological data, sensed data, environmental conditions, and analysis. (Paragraph [0029]).
Regarding claims 7 and 18, Barnes teaches that generating an analysis of the user's performance of the identified activity based on the motion data and the physiological data may be carried out by comparing the motion data and physiological data to one or more performance metrics corresponding to the activity. Examples of performance metrics include measurements for vital signs and data from activity patterns. For example, when the identified activity is a particular exercise activity, the analysis may indicate one or more of a total time that the user spent performing the exercise activity; and a caloric output that the user expended performing the exercise activity (i.e., wherein the one or more assessed motions are part of a protocol). (Paragraph [0026]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide that “one or more assessed motions are part of a protocol” of Barnes. Doing so provides a way to analyze the user's performance, such as, but not limited to identifying incorrect performance of an exercise activity, over or under performance of the exercise activity, length of time that the exercise is performed, and number of repetitions of an exercise activity. (Paragraph [0027]). 
Claims 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shachar in view of Boillot (WO 2013044157). 
Regarding claims 8 and 19, Shachar teaches all of the elements of the claimed invention except “wherein the one or more sensors comprises a load sensing assembly configured to detect a strain experienced by an associated spinal implant”. 
Boillot, in a related field of endeavor, teaches a spine instrument (400) comprising one or more load sensors coupled to predetermined locations of surfaces (403) and (406) to measure load magnitude and the position of applied load to the surfaces (i.e., the one or more sensors comprises a load sensing assembly configured to detect a strain experienced by an associated spinal implant). (Paragraph [0074]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide “one or more sensors compris[ing] a load sensing assembly configured to detect a strain experienced by an associated spinal implant” of Boillot. Doing so allows a means to measure, adjust, and test a vertebral joint prior to installing a vertebral component. (Paragraph [0074]). 
Regarding claims 9 and 20, Shachar teaches all of the elements of the claimed invention except “wherein the one or more sensors comprises a pressure sensor”.
 Boillot teaches a sensor (352) implanted on a bone or prosthetic component of the vertebral joint (e.g., vertebra) to assess behavior of the vertebral joint during movement, such as, a quality or functionality of the joint mechanics as related to pressure. (Paragraph [0065]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide “wherein the one or more sensors comprises a pressure sensor” of Boillot. Doing so allows evaluation of the host bone and tissue. (Paragraph [0065]).
Regarding claims 10-11 and 21-22, Shachar teaches all of the elements of the claimed invention except “wherein the one or more sensors comprises a second inertial measurement unit” and “wherein the one or more sensors comprises a temperature sensor.”
 Boillot teaches a second sensor (366) positioned at a different position in the procedure area for assessing behavior of the vertebral joint during movement. Sensor (366) allows evaluation of the host bone and tissue regarding, but not limited to bone density, fluid viscosity, temperature, strain, pressure, angular deformity, vibration, load, torque, distance, tilt, shape, elasticity, motion (i.e., second inertial measurement unit”. (Paragraph [0065]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide “wherein the one or more sensors comprises a second inertial measurement unit” and “wherein the one or more sensors comprises a temperature sensor” of Boillot. Doing so allows further evaluation of the host bone and tissue relative to sensor (352). (Paragraph [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OM PATEL/             Examiner, Art Unit 3791                                                                                                                                                                                         	7/15/2022

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791